DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 11/16/2021. Amendments received on 11/16/2021 have been entered. Claims 1-19, 21 and 22 are pending.
Claim Objections
Claim 19 is objected to because of the following informalities:    
	Line 9, term “the drive system” should be –a drive system—because this is the first time the term is being introduced in the claims.
	Line 10, term “a drive system” should be --the drive system—because it refers to the term used in line 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

Claims 1-12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi et al. (US Pub 2015/0228134) in view of Dhumal et al. (US Pub 2020/0087115) further in view of Soderqvist (WO 2018/104258; refer to the US Pub 2019/0292835 for the citation of Soderqvist throughout the office action).

As of claims 1 and 19, Tehranchi discloses a door system, wherein the door system is a door operator or a door closer, the door system comprising: 
a drive system for operating a door (via motor 108; see fig. 1), wherien the door is a swinging door (via barrier 101 being a swing gate; see paragraph [0035]); and 
a controller for controlling the drive system (via barrier operator 102; see fig. 1), the controller comprising: 
a communication interface (via network interface 106; see fig. 1); 
a memory having computer readable code stored thereon (via a memory and one or more programs stored in the memory; see paragraph [0009]); and 
a processor operatively coupled to the memory and the communication interface (via controller 107; see fig. 1), wherein the processor is configured to execute the computer readable code to: 

 identify user information of the user (via identifying user’s mobile device information and user information (authorization code, password, MAC addresses; see paragraphs [0042] and [0046])); 
identify at least one operating parameter based on the user information identified (identifying user’s profile containing user permissions associated with a level of access; see paragraphs [0048] and [0061]; and 
control the drive system based on the at least one operating parameter (via generating a barrier command in order to actuator or initiate control of the barrier and provide access; see paragraphs [0075]-[0076]). 
However Tehranchi does not explicitly disclose identify at least one operating parameter from a plurality of operating parameters for a plurality of users based on the user information identified for the user, wherein the plurality of operating parameters comprise a speed of opening or closing the door, a force for opening or closing the door, or open time for the door, and wherein the plurality of operating parameters are used to change the operation of the drive system.
Dhumal discloses a dynamic door control, wherein a door control system procure user data (identify user) then a determination is made by the system with respect to door operation time (open time for the door) based on the user data (identifying operating parameter based on the user information). Dhumal further discloses that the system implements the door operational time to dynamically cause door to remain open 
From the teaching of Dhumal it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system Tehranchi to include different operating parameter (open time) for different users as taught by Dhumal in order to provide special accommodations to certain users. 
Tehranchi discloses that the barrier is a swing gate (see paragraph [0035]) however combination of Tehranchi and Dhumal does not explicitly disclose that the drive system comprises a motor and a linkage assembly operatively coupled to the motor, wherien the linkage assembly is configured to be operatively coupled to the door, a wall or a door frame.
Soderqvist discloses an automatic door operator for a swing door assembly includes an automatic door operator 30 and a linkage mechanism 20 connecting the automatic door operator 30 to the door leaf 14 (see fig. 1; also see paragraph [0029]).
From the teaching of Soderqvist it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of combination of Tehranchi and Dhumal to include a motor and a linkage assembly for a swinging door as taught by Soderqvist since it is known in the art to use a linkage mechanism to connect the door operator to the door leaf (see paragraph [0012]).
As of claim 2, Tehranchi discloses identifying the presence of the user comprises identifying the presence of a user device (via detecting user’s mobile device 110, 111 or 112; see fig. 1; also see paraqgrpah [0042]), and wherein identifying the user information comprises identifying user device information (via identifying user’s mobile 
As of claim 3, Tehranchi discloses the identifying the user device comprises establishing wireless communication with the user device (via establishing wireless communication with user’s mobile device (110, 11 112; see fig. 1; see paraqgrpah [0042]), and wherein the user device is a user computer system or an access control device (via mobile device 110, 111 or 112 acting as an access control device; see paragraph [0032]).  
As of claim 4, Tehranchi discloses the user computer system is a smartphone device or a smart wearable device (via mobile device being a smartphone; see paraqgrpah [0016]).  
As of claim 5, Tehranchi discloses identifying the user device information based on the user device comprises receiving the user device information from the user device through a wireless connection with the user device (via wirelessly receiving mobile device information from the mobile device; see paragraphs [0032] and [0074]). 
As of claim 6, Tehranchi discloses identifying the user device information based on the user device comprises: 
Page 45 of 50receiving a user device identifier from the user device (via receiving mobile device identifier/code; see paragraph [0074]); and accessing stored user device information using the user device identifier (via accessing a database using the mobile device identifier/code; see paragraphs [0048] and [0075]).  
As of claim 7, Tehranchi discloses identifying the at least one operating parameter based on the user device information comprises: 

comparing the user device information with the stored user device information; and identifying the at least one operating parameter from the one or more stored operating parameters based on the comparison of the user device information with the stored user device information (via profiles for each user or profiles associated with one or more mobile devices wherein each profile contains user permissions associated with a level of access to one or more barriers of system 100; see paragraphs [0048] and [0061]). 
Dhumal further discloses that the door control subsystem 240 receives user (passenger) data from the user’s mobile device 220 and determine operational time (operating parameter) from the data (see paraqgrpah [0036]).
As of claim 8, Tehranchi discloses the processor is further configured to execute the computer readable code to: 
identify an authentication action from the user device (via identifying authentication information (passcode, biometric) from user; see paragraph [0059]); and 
verify the authentication action by comparing the authentication action identified from the user device with a stored authentication action for the user device (via verifying user’s authentication information; see paraqgrpah [0059]); 

As of claim 9, Tehranchi discloses the authentication action comprises the user making a gesture with the user device or selecting a feature on the user device (via user entering passcode or biometric information on the mobile device; see paragraphs; [0050] and [0059]).  
As of claim 10, Tehranchi discloses that the processor is configured to execute the computer readable code to: change the at least one operating parameter from at least one past operating parameter when the user device identified is different than a previous user device (in the system of Tehranchi profiles for each user or profiles associated with one or more mobile devices contain user permissions associated with a level of access to barrier 100, for example, when a first mobile device 110 is used the system will determine permissions based on the profile associated with the first mobile device and when a second mobile device 112 is used, the system will determine permissions based on the profile associated with the second mobile device which is different than the first mobile device; see fig. 1; also see paragraphs [0048] and [0061]). 
In the system of Dhumal, the operational time of the door will be changed based on detecting different user devices (see paraqgrpah [0036])
As of claim 11, Dhumal discloses identify a presence of multiple user devices (via detecting multiple mobile devices 220; see fig. 2; also see paragraph [0007]) ; and 
optimize operation of the door system based on the presence of the multiple user devices (via dynamically adjusting operational time based on number of users [0004]).

identifying an operating parameter from each of the multiple user devices to determine multiple operating parameter options (via identifying plurality of mobile devices 220, user data and operational time; see paragraphs [0042]-[0044) and 
selecting the at least one operating parameter from the multiple operating parameter options or creating a new operating parameter based on the multiple operating parameters options (via selecting at least one operation time [0005] and [0010]).  
As of claim 14, Dhumal discloses one or more detection sensors operatively coupled to the controller (via one or more sensors 245; see fig. 2); and 
wherein the processor is further configured to execute the computer readable code to: 
identify one or more objects in a door area of the door system using the one or more detection sensors (via identifying one or more users , users in wheelchair, luggage etc. ; see paragraphs [0029] and [0044]); wherein 
identifying the at least one operating parameter based on the user information is further based on the one or more objects in the door area (via dynamically increasing the operational time if one or more users, users in wheelchair etc. are detected; see paragraph [0029]-[0030] and [0045]).  
As of claim 15, Dhumal discloses one or more detection sensors operatively coupled to the controller; and 

identify one or more objects in a door area of the door system using the one or more detection sensors during operation of the door system(via identifying one or more users; see paraqgrpah [0029] and [0044]); and 
Page 47 of 50changing the at least one operating parameter during operation of the door system based on the identification of the one or more objects in the door area (via dynamically increasing the operational time if one or more users, users in wheelchair etc. are detected; see paragraph [0029]-[0030] and [0045]).
As of claim 18, Tehranchi discloses identifying the user information comprises: 
receiving a voice command from the user (via receiving voice command (open the barrier) from the user; see paraqgrpah [0088]); 
wherein controlling the drive system is based on the voice command (via actuating the barrier based on the voice command; see paragraph [0089]); and 
wherein the voice command is received through a microphone operatively coupled to the controller or received from a user device that received the voice command from the user (via receiving the voice command through the mobile device, hence comprising a microphone at the mobile device; see paragraphs [0088] and [0089]).  

Claims 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi, Dhumal, Soderqvist, and further in view of Trani (US Pub 2017/0221289).

Trani discloses one or more detection sensors operatively coupled to the controller (via camera 107; see paraqgrpah [0039]); and 
wherein the processor is further configured to execute the computer readable code to: 
capture the user information using the one or more detection sensors (via performing facial recognition or other biometric analysis on the users 104; see paraqgrpah [0040]); 
assign the user information to the user device (via associating specific beacon devices 103 to specific individuals identifies in the image data from camera; see paragraph [0044] and [0056]); and 
store the user information and the user device information for security (via storing user information and user device information; see paragraphs [0042] and [0056]).  
From the teaching of Trani it would have been obvious to one having ordinary kill in the art at the time the invention was filed to modify the combination of Tehranchi, Dhumal, Soderqvist, to include the function of using detection sensor/camera in the door system as taught by Trani in order to improve the access control system using surveillance cameras.
As of claim 16, Trani discloses one or more detection sensors operatively coupled to the controller (via camera 107; see paraqgrpah [0039]); and 

identify a user condition using the one or more detection sensors (via determining orientation of the user relative to the access point; see paraqgrpah [0006]); 
overriding the operation of the door system when the user condition is identified (if the body orientation are determined to be such that the individual is not seeking access, such as merely walking in front of the access point, door is not unlocked; see paraqgrpah [0062]).
As of claim 17, Trani discloses one or more detection sensors operatively coupled to the controller, wherein the one or more detection sensors comprise a camera, a motion sensor, a movement sensor, an infrared sensor, a radar sensor, a vision sensor, a 3D sensor, a laser sensor, or a light curtain (via camera 107; see paraqgrpah [0039]); and 
wherein identifying the user and identifying the user information occurs through the use of the one or more detection sensors (via performing facial recognition or other biometric analysis on the users 104; see paraqgrpah [0040]).  
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi, Dhumal, Soderqvist, and further in view of Riesebosch (US Pub 2020/0248496).
As of claims 21-22, combination of Tehranchi, Dhumal and Soderqvist discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the operating parameters comprise at least open time for the door, and the speed of opening or closing the 
Riesebosch discloses a method for opening and closing garage doors (barrier), wherein a user customize how quickly (speed) a garage door will open or close when triggered by the user and how long it stays open (see paragraph [0009] and claims 28, 34).
From the teaching of Riesebosch it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Tehranchi, Dhumal and Soderqvist to allow a user to customize barrier operating parameters as taught by Riesebosch in order to enable a user to set door operating parameters based on their need.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
In response to applicant's argument regarding combination of the references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Both references of Tehranchi and Dhumal disclose a system of controlling doors/barriers. The Examiner maintains that from the teaching of Dhumal it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system Tehranchi to include different operating parameter (open time) for different users as taught by Dhumal in order to provide special accommodations to certain users. 
Applicant further argues that none of the references teach storing the different operating parameters for different users and using the operating parameters to change the operation of the drive system. The Examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The claims are rejected based on the combination of Tehranchi and Dhumal. Tehranchi discloses a database 113 storing user and device information associated with mobile devices that are authorized to use system. Tehranchi further discloses that the database 113 include profiles for each user or profiles associated with one or more 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.